                                               December 24, 2019

VIA ECF and EMAIL                                    USDC SDNY
Hon. Lorna G. Schofield                              DOCUMENT
United States District Judge                         ELECTRONICALLY FILED
Southern District of New York                        DOC #:
500 Pearl Street                                     DATE FILED: 12/27/2019
New York, New York 10007

                                        Re:    U.S. v. Lina Zhitnik
                                               16 Cr. 763 (LGS)

Dear Judge Schofield:

      I write to respectfully request that your Honor extend Ms. Zhitnik’s
surrender date from January 17, 2020 until January 27th or 28th.

       I make this request because Ms. Zhitnik’s family, and extended
family, will still be at home on the 17th and leaving them then would be
unnecessarily heart wrenching. Additionally, as of this letter, Ms. Zhitnik
hasn’t even received a designation.

      Government counsel has no objection to counsel’s request.

      The Court’s kind consideration of this request is appreciated.

                                               Respectfully submitted,

                                                       /s/

                                               Susan G. Kellman
cc:   All Counsel
                      Application Granted. Defendant Lina Zhitnik's surrender date is
                      hereby extended to January 28, 2019. No further extension will
                      be granted. The Clerk of the Court is directed to terminate the
                      letter motion at docket number 720.

                      Dated: December 27, 2019
                      New York, New York
